Ryland, Judge,
delivered the opinion of the court.
The only point presented by this record involves the correctness of the ruling of the court below in regard to the continuance. The defendant moved to continue, and filed his affidavit. The absence of two witnesses, whom he deemed material to his defence, formed the ground of the application. The court continued it until the day appointed for the return of one of these witnesses. On that day, the application was renewed for the absence of one only. At this application, the defendant had not prepared his affidavit, but stated it would embrace the substance of the first affidavit filed on first application. The court refused to wait for a second affidavit, and overruled the motion to continue. We consider that the court is not bound to wait, when the case is culled, for the party then to make his affidavit, who has had an opportunity, as this case shows this defendant had, to have prepared his affidavit in time before the calling of the case. Here, the defendant knew his New Orleans witness had not come, and, in all probability, would not come in time for the trial. Why, then, wait until the case is Called for trial, and then ask for time to make an affidavit? It was his duty to be prepared beforehand, and he had an opportunity of making this preparation.
*79This court cannot say, from the record before us, that the lower court erred in refusing a continuance. This is a subject properly in the discretion of the lower court, and, unless we see it abused, we will not interfere.
Let the judgment be affirmed, the other judges concurring.